

117 HRES 421 IH: Censuring Representative Jody Hice of Georgia.
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 421IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Mr. Cicilline (for himself, Mr. Brendan F. Boyle of Pennsylvania, Mr. Cooper, Ms. Chu, Mrs. Demings, Mr. DeSaulnier, Mr. Huffman, Ms. Jackson Lee, Mr. Johnson of Georgia, Mr. Kildee, Mrs. Lawrence, Mr. McEachin, Mr. Payne, Ms. Schakowsky, Ms. Tlaib, Mr. Jones, Ms. Kelly of Illinois, Mrs. Torres of California, Ms. Jayapal, and Mr. Espaillat) submitted the following resolution; which was referred to the Committee on EthicsRESOLUTIONCensuring Representative Jody Hice of Georgia. 
Whereas in January 2021, the Committee on the Judiciary of the House of Representatives released its report, “Materials in Support of H. Res. 24, Impeaching Donald John Trump, President of the United States, for High Crimes and Misdemeanors”, which stated:   To enter the Capitol, the insurrectionists desecrated the Capitol including by, among other acts, ransacking and looting Member offices, stealing and destroying electronics, government property, and sensitive materials, and engaging in violence, which eventually resulted in at least five deaths. To enter the Capitol, the insurrectionists overwhelmed Capitol Police, scaled walls, used makeshift ladders, shattered windows, and overran barricades. Although Capitol Police locked the gallery and floor doors and Members and staff barricaded themselves in offices, the mob stormed Member offices, vandalizing and smashing property, overturning furniture, and, in some cases, stealing electronics.  
Insurrectionists also severely damaged the building itself. They left bullet marks in the building walls, looted art, destroyed monuments, including a commemorative display honoring late congressman John Lewis, smeared their feces in several hallways, and fatally injured a Capitol Police officer. Several brandished the Confederate battle flag and extremist paraphernalia.  By approximately 2:45 PM, insurrectionists had breached the House and Senate floors and began posing for photographs, including on the dais where Vice President Mike Pence had been presiding just moments before. Other images showed rioters smoking marijuana in Capitol rooms. The insurrectionists had, among their gear and weaponry, bullet-proof vests, zip ties used for handcuffs, metal knuckles, sticks and poles, knives, and firearms; in total, at least six handguns were recovered from subsequent arrests. Videos confirmed that these insurrectionists were openly threatening specific Members of Congress. For example, some of the attackers said, Tell Pelosi we’re coming for that [expletive].; 
Whereas the Committee’s report also stated, During the attack, Vice President Pence, Members of Congress, and staff were sheltering in secure locations. Spurred by the false claims of fraud, some of the attackers said, Tell Pelosi we’re coming for that [expletive], and Hang Mike Pence. Some attackers carried zip ties intended to be used as handcuffs. A noose was hung outside the Capitol. Multiple members of the Capitol Police were severely injured or killed.; Whereas the Committee’s report also stated, Later video would emerge of insurrectionists inside the Capitol chanting Hang Mike Pence!;  
Whereas on May 12, 2021, during a hearing entitled The Capitol Insurrection: Unexplained Delays and Unanswered Questions held by the Committee on Oversight and Reform of the House of Representatives, Representative Jody Hice of Georgia made statements minimizing the responsibility of the insurrectionists who attacked the United States Capitol on January 6, 2021, for the death of United States Capitol Police Officer Brian Sicknick and painting the rioters as the actual victims of the insurrection; Whereas among these statements, Representative Hice said, “Another narrative I want to bring up is that the-the-the media claims that the tragic death of Officer Brian Sicknick was a result of pro-Trump mobs bashing his skull with a fire extinguisher, which we all know now did not happen. Officer Sicknick, his autopsy revealed that he suffered no blunt trauma. In fact, his mother has since come out saying he died of a stroke. In fact, it was Trump supporters who lost their lives that day, not Trump supporters who were taking the lives of others.”; and 
Whereas undermining the seriousness of the insurrection that occurred on January 6 against the United States Capitol and Members of Congress, and dangerously mischaracterizing the events of that day, disrespects the sacrifices made by law enforcement officers on that day and creates danger by emboldening and legitimizing future actors who would attack the United States Capitol in a similar manner: Now, therefore, be it That— 
(1)Representative Jody Hice of Georgia be hereby censured; (2)Representative Jody Hice of Georgia forthwith present himself in the well of the House of Representatives for the pronouncement of censure; and 
(3)Representative Jody Hice of Georgia be censured with the public reading of this resolution by the Speaker. 